—Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered on or about August 27, 1992, which denied as untimely petitioner’s CPLR article 78 application to direct respondent Record Access Officers for the City of New York Police Department (NYPD) to disclose certain documents under the Freedom of Information Law, and which granted in part a similar application as against respondent Office of the District Attorney, County of the Bronx (the Bronx DA), unanimously affirmed, without costs.
As against NYPD, since petitioner’s appeal was denied by NYPD on September 19, 1991 and the order to show cause was not served until February 6, 1992, petitioner failed to comply with the four month Statute of Limitations for commencing an article 78 proceeding. In any event, the application is without merit, petitioner having failed to show that specific materials in the NYPD personnel files relate to his claims concerning the credibility of police officers who testified at his *166trial (see, Becker v City of New York, 162 AD2d 488, 489). The trial court properly directed the Bronx DA to provide petitioner with copies of documents previously disclosed to petitioner’s attorney, petitioner having submitted a sworn statement that such documents are no longer available. Since respondents have certified that after a diligent search, the remaining documents on petitioner’s lists are not to be found in NYPD’s file or in the Bronx DA’s file, their obligation has been met. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.